DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-15 in the reply filed on 5/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 state:
12. The method of claim 9, wherein the clips are configured to be actuated independently.  
13. The method of claim 9, wherein the clips are configured to be actuated simultaneously.  

These claims are indefinite because it is unclear whether the limitations “independently” or “simultaneously” are in relation to each clip (as in each individual clip is independently actuated from the others, or the clips together are simultaneously actuated), or whether “independently” or “simultaneously” are in relation to the expansion of the secondary prosthetic frame (as in the clips are actuated independent of frame expansion, or are actuated simultaneously with frame expansion). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gifford, III et al. (Pub. No.: US 2021/0338419)
Gifford, III et al. (hereinafter, Gifford) discloses a method of implanting a secondary prosthetic heart valve 850/950 (fig. 8, 9), the method comprising: delivering the secondary prosthetic heart valve 850/950 to a vicinity of a native valve annulus (e.g., fig. 9D, para. 46), the native valve annulus having a primary prosthetic heart valve 810/910 implanted therein (fig. 8, 9, para. 50, 62), the primary prosthetic heart valve 810 including a primary frame 820 and a set of primary prosthetic leaflets 848/948 (fig. 8, 9), the secondary prosthetic heart valve 850 being received within a delivery device in a collapsed condition during the delivering (e.g., para. 62, 71); releasing the secondary prosthetic heart valve from the delivery device to allow the secondary prosthetic heart valve to transition to an expanded condition (e.g., para. 62, 71); and coupling the secondary prosthetic heart valve to the primary prosthetic heart valve so that secondary prosthetic leaflets of the secondary prosthetic heart valve are positioned offset in relation to the primary prosthetic leaflets of the primary prosthetic heart valve (e.g., fig. 9D), such that the secondary prosthetic leaflets are positioned a spaced distance from the primary prosthetic leaflets in a direction of blood flow through the primary prosthetic heart valve (fig. 9D; note, this configuration is inherently available with the figure 8 embodiment, but is expressly depicted in figure 9D).
For claim 2, the primary prosthetic heart valve is a prosthetic mitral valve or a prosthetic tricuspid valve (fig. 9D, mitral valve), and the secondary prosthetic heart valve is positioned on an atrial side (see relation to native leaflets, fig. 9D) of the primary prosthetic heart valve (fig. 9D) in an upstream direction of blood flow through the primary prosthetic heart valve.  (fig. 9D, at least a portion of the secondary prosthetic heart valve is upstream of the primary prosthetic heart valve; see also fig. 11d and para. 75).  
For claim 3, the primary frame includes a primary inner frame 934 to which the primary prosthetic leaflets are coupled, and a primary outer frame 930 engaged with the native valve annulus (e.g., fig. 9D).
For claim 5, coupling the secondary prosthetic heart valve to the primary prosthetic heart valve includes engaging barbs, hooks, or anchors 862, 864 of the secondary prosthetic heart valve to the primary outer frame (para. 59).  
For claim 6, coupling the secondary prosthetic heart valve to the primary prosthetic heart valve includes engaging barbs, hooks, or anchors of the secondary prosthetic heart valve to a covering extending between the primary inner frame and the primary outer frame (para. 63, fixation device is lined with a fabric skirt).
For claim 7, Gifford discloses expanding the primary leaflets with a balloon expansion device (e.g., para. 47) prior to coupling the secondary prosthetic heart valve to the primary prosthetic heart valve (e.g., para. 46).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gifford, III et al. (Pub. No.: US 2021/0338419).
 For claim 4, it is unclear whether the secondary prosthesis is coupled to the primary inner frame with barbs in the figure 8 or 9 embodiment.  However, in figure 11A, Gifford teaches engaging anchors 1187 which are located along the length such that they would engage the inner frame when combined with the primary prosthetic heart valve (fig. 11A, para. 17).  Therefore, it would have been obvious to have engaging barbs, hooks, or anchors 1187 of the secondary prosthetic heart valve to the primary inner frame (fig. 11A, para. 73) as suggested by Gifford figure 11 with the figure 8 or 9 embodiments in order to provide secure attachment between the two prosthesis and thereby prevent dislocation of the secondary prosthetic valve.  This modification would have occurred using known methods and would have yielded predictable results.   

Claims 8-11, 14, and 15 rejected under 35 U.S.C. 103 as being unpatentable over
 Gifford, III et al. (Pub. No.: US 2021/0338419) in view of Krivoruchko (Pub. No.: US 2017/0312078).
For claim 8, Gifford discloses a method of implanting a secondary prosthetic heart valve 850/950 (fig. 8, 9) in a heart of a patient, the method comprising: delivering the secondary prosthetic heart valve to a vicinity of a native valve annulus (e.g., fig. 9D, para. 46), the native valve annulus having a primary prosthetic heart valve 810/910 implanted therein, the primary prosthetic heart valve including a primary outer frame 930 engaged to the native valve annulus (e.g., fig. 9D), a primary inner frame 934, a set of primary prosthetic leaflets 848/948 coupled to the primary inner frame 810/910, and a tether having a first end coupled to the primary inner frame and a second end coupled to an anchor that is engaged to a surface of the heart (not disclosed), the secondary prosthetic heart valve 850/950 being received within a delivery device in a collapsed condition during the delivering (e.g., para. 62, 71); releasing the secondary prosthetic heart valve from the delivery device to allow the secondary prosthetic heart valve to transition to an expanded condition (e.g., para. 62, 71); and coupling the secondary prosthetic heart valve to the primary prosthetic heart valve so that secondary prosthetic leaflets of the secondary prosthetic heart valve are positioned radially inward of the primary prosthetic leaflets of the primary prosthetic heart valve (e.g., fig. 9D).
As highlighted above, Gifford lacks a tether coupled to the primary inner frame and to an anchor engaged to the surface of the heart.  Krivoruchko teaches a prosthetic heart valve with a tether and anchor (abstract, fig. 1A) for the purpose of preventing retrograde movement of the valve support to maintain the desired position of the valve support within the mitral valve (para. 23).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided tethers and an anchor as taught by Krivoruchko for the purpose of maintaining the desired position of the valve by countering the forces acting on the prosthesis during systole (para. 23).  This modification would have occurred using known methods and would have yielded predictable results. 
For claim 9, coupling the secondary prosthetic heart valve to the primary prosthetic heart valve includes clipping clips 862, 864 of the secondary prosthetic heart valve to the primary prosthetic heart valve (para. 59).  
For claim 10, it is unclear whether the secondary prosthesis is coupled to the primary inner frame with clips in the figure 8 embodiment.  However, in figure 11A, Gifford teaches engaging anchors 1187 which are located along the length such that they would engage the inner frame atrial end when combined with the primary prosthetic heart valve (fig. 11A, para. 17).  Therefore, it would have been obvious to engage barbs, hooks, or anchors 1187 of the secondary prosthetic heart valve to the primary inner frame (fig. 11A, para. 73) as suggested by Gifford figure 11 with the figure 8 or 9 embodiments in order to provide secure attachment between the two prosthesis and thereby prevent dislocation of the secondary prosthetic valve.  This modification would have occurred using known methods and would have yielded predictable results.
For claim 11, clipping clips of the secondary prosthetic heart valve to the primary prosthetic heart valve includes clipping the clips 864 to a ventricular end of the primary outer frame (para. 59, fig. 8).  
For claim 14, the method further comprises expanding the primary leaflets with a balloon expansion device prior to coupling the secondary prosthetic heart valve to the primary prosthetic heart valve (e.g., para. 47, 62, 71).  
For claim 15, the primary inner frame is plastically expandable (e.g., para. 47).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over
 Gifford, III et al. (Pub. No.: US 2021/0338419) in view of Krivoruchko (Pub. No.: US 2017/0312078), further in view of Roth et al. (Pub. No.: US 2009/0132035). 
For claims 12 and 13, Gifford does not specify whether the clips are configured to be actuated independently or simultaneously.  Roth teaches barbs which are self-actuated (independent) or deployed automatically during deployment of the support member (simultaneous) (para. 21, 214).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the barbs of Gifford with either independent or simultaneous actuation as taught by Roth as an obvious expedient.  Providing independent actuation provides control over the time of anchor engagement, whereas providing simultaneous actuation provides for ease of surgical procedure. This modification would have occurred using known methods and would have yielded predictable results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774